Citation Nr: 1044190	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-22 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for trochanter bursitis of 
the left hip, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, traumatic and postoperative meniscectomy, of the right 
knee, currently rated as 20 percent disabling.

3.  Entitlement to direct service connection for a left knee 
disorder.

4.  Entitlement to service connection on a secondary basis for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 until March 1977.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

The issues of secondary service connection for a left knee 
disorder, and increased ratings for trochanter bursitis of the 
left hip and traumatic postoperative degenerative joint disease 
of the right knee, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left knee disorder was not manifest during service and is not 
attributable to service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
May 2006 and July 2009 that fully addressed all notice elements.  
The letters informed the appellant of what evidence was required 
to substantiate the claims and of the division of responsibility 
between VA and a claimant in developing an appeal.  Therefore, 
the Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claims were readjudicated with the issuance of a 
Supplemental Statement of the Case in February 2010.  Neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, and the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 129, S. 
Ct. 1696, (U.S. 2009).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Here, service treatment have been obtained, as have 
records of private and VA treatment.  

The Federal Circuit has rejected the proposition that "medical 
examinations are to be routinely and virtually automatically 
provided to all veterans in disability cases involving nexus 
issues."  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any 
complaints or treatment for of the left knee.  Moreover, the 
post-service evidence does not indicate any current complaints or 
treatment referable to the left knee until 28 years following 
separation.  Furthermore, the weight of the competent evidence 
does not indicate a relationship between the current left knee 
disability and active service.  For all of these reasons, the 
evidence does not indicate that the claimed disability may be 
related to active service such as to require an examination, even 
under the low threshold of McLendon.

All necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to 
the evidence discussed above, the Veteran's statements in support 
of the claim are also of record.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Direct Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

As an initial matter, the Board notes that the Veteran has not 
alleged that the claimed left knee disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

The Veteran's service treatment records reflect that on 
examinations in May 1976 and March 1977 the Veteran's lower 
extremities were normal, outside of a noted right knee injury 
resulting from an April 1976 motorcycle accident.  The remaining 
service records do not show any complaints or treatment referable 
to the left knee.  

Based on the foregoing, service treatment records show no left 
knee injury or in-service symptomatology.  However, this does not 
in itself preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  
Nevertheless, a review of the post-service evidence leads to the 
conclusion that the currently diagnosed left knee tendinitis and 
left knee patellar crepitation are not related to active service 
for the reasons discussed below.

Following separation from active duty in March 1977, the Veteran 
reported in December 2005 that the left knee was not painful in 
the absence of prolonged standing.  Left knee range of motion was 
between zero and 135 degrees, with minimal patellar crepitation, 
no tenderness and intact ligaments.  He was given a note 
prescribing restrictions on right knee bending as well as 
prolonged standing or sitting.  No restrictions were indicated 
regarding the left knee.

Also in December 2005, the Veteran submitted a statement to VA in 
which he indicated that due to pain in his right knee when 
standing, he shifts his weight to his left side.  He reported 
left knee pain and swelling as a result of this weight-shifting.

A February 2006 letter from a work-place supervisor, G.G., 
indicated that the Veteran had told G.G. of pain in his left knee 
beginning one year prior.  G.G. also said that he had noticed the 
Veteran shifting his weight to his left side when standing.

In June 2006 the Veteran saw a private medical provider relating 
to bilateral knee pain.  The provider stated that progressive 
pain in the right knee over the years, and as a postal worker 
standing for many hours a day, had had an effect on his left leg 
and knee.  On physical examination, there was pitting edema and 
venous stasis dermatitis of the left lower extremity, as well as 
pain over the pes anserine of the left knee.  The Veteran was 
unable to fully extend the knee in a seated position.  There was 
also pain over the left greater trochanter.  Imaging of the knee 
showed infrapatellar tendonitis.  The conclusion was that the 
effects of an in-service right knee injury had caused tendinitis 
and pain in the left lower extremity.

In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service evidence of complaint or treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about what 
he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.

In the present case, the left knee symptomatology is capable of 
lay observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  Again, service treatment records do not 
reflect in-service complaints referable to the left knee nor does 
the Veteran's medical separation examination indicate any 
disorder referable to the lower left extremity.

With regard to the Veteran's statements throughout the record, 
they are found to be credible in relating that left knee pain did 
not begin until many years after service.  In fact, neither the 
Veteran nor his representative has denied this fact.  This, 
combined with a statement from a private care provider indicating 
that the Veteran's left knee disorders are the result of his 
service connected right knee disorder, but not directly linking 
the left knee to active service, are highly probative.  In total, 
the Board finds no evidence indicating that the Veteran's current 
left knee infrapatellar tendonitis is related to service.

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Direct service connection for left knee infrapatellar tendonitis 
is denied.


REMAND

Secondary Service Connection

The Veteran has claimed entitlement to service connection for a 
left knee disorder.  During the processing of his claim, such 
entitlement has been considered only on a direct basis.  In a 
deferred rating decision of August 2009, the Agency of Original 
Jurisdiction (AOJ) noted that the Veteran offered statements 
indicating that his claim for service connection was on a 
secondary basis.  Because no adjudication had been undertaken 
with secondary service connection in mind, the AOJ proceeded to 
process the Veteran's left knee-related claim as two separate 
claims; one on a direct basis, the other on a secondary basis.

Except as provided in 38 C.F.R. § 3.300(c), a disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected. 38 C.F.R. § 3.310(a). This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected disease 
or injury. Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc). When aggravation of a Veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen, supra.  
Thus, in this case, in order to warrant service connection for 
his left knee disability on a secondary basis, the evidence must 
show that it was caused or aggravated by a service-connected 
disease or injury.

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected disease 
or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated 
as paragraph (c), and a new paragraph (b) was added, which 
describes a requirement for VA to establish a baseline for a 
disability before adjudicating the question of unnatural 
progression of that disability due to a service-connected disease 
or injury.  Here, however, the claim on appeal was received by VA 
prior to October 10, 2006, and thus the revisions to 38 C.F.R. § 
3.310 are not for application in the immediate case.

In a June 2006 notation, a private healthcare provider opined 
that the Veteran's in-service right knee injury caused the 
Veteran's left lower extremity tendonitis and pain.  The Board 
finds that because the provider failed to offer a well-reasoned 
rationale for this determination, it cannot be relied upon as the 
basis for a grant service connection.  However, this statement 
meets the threshold of "indicating" that the current disability 
"may be associated" with the Veteran's service-connected right 
knee disability.  Thus, VA examination is required in order to 
address the Veteran's claim of secondary service connection.

Ratings on Appeal

In July 2009, the Veteran underwent VA examination in order to 
determine his current level of disability with respect to 
trochanter bursitis of the left hip and traumatic postoperative 
degenerative joint disease of the right knee. 

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  In determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, when assessing the severity of a 
musculoskeletal disability that is at least partly rated on the 
basis of limitation of motion, VA is generally required to 
consider the extent that the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his symptoms 
are most prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2010).

During the July 2009 examination, the examiner indicated that 
range of motion of the affected joints was limited by pain.  The 
examiner failed, however, to indicate the point at which pain 
began, or the level of functional limitation as a result of that 
pain.  In order to properly adjudicate the Veteran's claims, his 
level of functional limitation must be addressed.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for VA 
examination, and his claims file is to be 
made available for review by the examiner.  
The examiner is to answer the following 
questions:

1.  At what point, or points, in the 
Veteran's range of motion of the right 
knee does pain begin?

2.  At what point, or points, in the Veteran's range 
of motion of the left hip does pain begin?

3.  Does the Veteran have tendinitis or any other 
diagnoses of the left knee?

4.  What, if any, left knee disabilities are related 
to service-connected trochanter bursitis of the left 
hip or traumatic postoperative degenerative joint 
disease of the right knee?

Any conclusions drawn by the examiner must be supported 
by an adequate rational.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


